                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

JERRY LEE LEWIS,                                      )
                                                      )
                              Plaintiff,              )
                                                      )
                         v.                           )         No. 2:19-cv-00100-JRS-DLP
                                                      )
J. SIMS, et al.                                       )
                                                      )
                              Defendants.             )

                  Order Granting Defendants’ Motion for Summary Judgment
                           and Directing Entry of Final Judgment

         Plaintiff Jerry Lee Lewis, an inmate currently incarcerated at the United States Penitentiary

 in Tucson, Arizona, filed this civil action based on events that occurred while he was incarcerated

 at the United States Penitentiary in Terre Haute, Indiana (USP-TH). He contends that correctional

 officers at USP-TH violated the Eighth Amendment when they used standard-sized wrist restraints

 that were allegedly too small for Mr. Lewis’s wrists and refused to provide medical care when Mr.

 Lewis requested such for injuries sustained as a result of the use of the standard-sized wrist

 restraints.

         The defendants seek summary judgment arguing that Mr. Lewis failed to exhaust his

 available administrative remedies before filing this lawsuit, as required by the Prison Litigation

 Reform Act (PLRA), 42 U.S.C. § 1997e(a). Mr. Lewis has responded to the defendants’ motion,

 the defendants have submitted a reply, and Mr. Lewis has filed a surreply. For the following

 reasons, the motion for summary judgment, dkt. 43, is granted.

                                           I. Legal Standards

         Summary judgment should be granted “if the movant shows that there is no genuine dispute

 as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.
56(a). “Material facts are those that might affect the outcome of the suit under applicable

substantive law.” Dawson v. Brown, 803 F.3d 829, 833 (7th Cir. 2015) (internal quotation omitted).

“A genuine dispute as to any material fact exists ‘if the evidence is such that a reasonable jury

could return a verdict for the nonmoving party.’” Daugherty v. Page, 906 F.3d 606, 609-10 (7th

Cir. 2018) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). The Court views

the facts in the light most favorable to the non-moving party, and all reasonable inferences are

drawn in the non-movant’s favor. See Barbera v. Pearson Educ., Inc., 906 F.3d 621, 628 (7th Cir.

2018).

         The substantive law applicable to the motion for summary judgment is the PLRA, which

requires that a prisoner exhaust his available administrative remedies before bringing a suit

concerning prison conditions. 42 U.S.C. § 1997(e)(a); see Porter v. Nussle, 534 U.S. 516, 524-25

(2002). “[T]he PLRA’s exhaustion requirement applies to all inmate suits about prison life,

whether they involve general circumstances or particular episodes, and whether they allege

excessive force or some other wrong.” Porter, 534 U.S. at 532 (citation omitted).

                                     II. Statement of Facts

         The following statement of facts was evaluated pursuant to the standard set forth above.

That is, this statement of facts is not necessarily objectively true, but as the summary judgment

standard requires, the undisputed facts and the disputed evidence are presented in the light most

favorable to Mr. Lewis as the non-moving party with respect to the motion for summary judgment.

See Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150 (2000).

   A. Federal Administrative Remedy Procedure

         The Federal Bureau of Prisons (BOP) maintains an administrative remedy procedure, see

28 C.F.R. §§ 542.10, et seq., and USP-TH has promulgated an Institution Supplement with



                                                2
additional information. Upon arrival at USP-TH, an inmate participates in an orientation that

includes an explanation of the administrative remedy process and instructions on how to use the

law library to access BOP policy and the facility-specific supplements.

       When an inmate submits an administrative remedy request, facility staff log it into the

BOP’s electronic record system, the SENTRY database. Each entry receives a remedy

identification number and includes the inmate’s Federal Register Number and a short description

of the request that often contains abbreviations due to limited space. Through the SENTRY

database, facility staff have access to all of an inmate’s administrative remedies in a single

document.

       The federal administrative remedy procedure requires inmates to first attempt to resolve a

complaint informally through a submission commonly referred to as a “BP-8.” Because this is an

informal attempt at dispute resolution, it is not recorded in the SENTRY database. After attempting

informal resolution, an inmate may file a formal complaint with the Warden by filing a “BP-9.”

“The deadline for completion of informal resolution and submission of a formal written [BP-9] is

20 calendar days following the date on which the basis for the [BP-9] occurred.” 28 C.F.R.

§ 542.14(a). The SETNRY database identifies BP-9 submissions with the notation “FI” after the

remedy identification number.

       If an inmate is not satisfied with the Warden’s response to his BP-9 submission, he may

appeal to the Regional Office through a submission referred to as a “BP-10.” The SENTRY

database records BP-10 submissions with an “R1” notation following the remedy identification

number. If the Regional Office’s response is unsatisfactory, an inmate may further appeal to the

General Counsel through a submission called a “BP-11.” The SENTRY database identifies BP-11




                                                3
submissions with the notation “A1” after the remedy identification number. This is the final

administrative appeal.

    B. Mr. Lewis’s Use of the Administrative Remedy Procedure

       Mr. Lewis was incarcerated at USP-TH from December 1, 2016 through July 3, 2017. He

was transferred to the Special Housing Unit (SHU) at USP-TH on April 10, 2017, and he remained

there until his transfer to another facility on July 3, 2017. When he arrived at USP-TH, he received

a copy of the admissions and orientation handbook that outlined the administrative remedy

procedure. According to the SENTRY database, Mr. Lewis submitted two administrative remedy

requests concerning his incarceration at USP-TH.

       The first administrative remedy request reflected in the SENTRY database, No. 912541-

R1, was submitted to the North Central Regional Office on August 17, 2017, and rejected the same

day. The North Central Regional Office notified Mr. Lewis that the administrative remedy request

was submitted to the wrong regional office.

       Mr. Lewis’s second remedy request was a re-submission of his first administrative remedy

request. He submitted this request, No. 912541-R2, to the Southeast Regional Office on September

13, 2017, as a sensitive BP-10. 1 The Southeast Regional Officer rejected this submission as not

sensitive. The SENTRY database logged no further action with respect to this request.

       Mr. Lewis contends that he attempted informal resolution of his complaints related to the

use of standard-sized wrist restraints by writing a BP-8 form to Counselor Williams on April 28,




1
  Pursuant to 28 C.F.R. § 542.14(d)(1), an inmate may submit a complaint directly to the Regional
Director, and forego submitting the complaint to the Warden, if “the inmate reasonably believes
the issue is sensitive and the inmate’s safety or well-being would be placed in danger if the
[complaint] became known at the institution.”
                                                 4
2017. 2 Mr. Lewis submitted this BP-8 to Unit Manager Rory on May 3, 2017. Counselor Williams

responded by writing “no response” on the BP-8. Mr. Lewis states that he then submitted a BP-9,

with the BP-8 attached, to the Warden on May 29, 2017.

       Mr. Lewis acknowledges that he submitted an appeal to the North Central Regional Office

on August 3, 2017. He contends that he filed this appeal because he never received a response

from the Warden concerning the BP-9 he submitted on May 29, 2017. He also acknowledges that

he filed an administrative remedy request with the Southeast Regional Office after his appeal to

the North Central Regional Office was rejected.

       Mr. Lewis asserts that he attempted to file a BP-9 in October 2017 with a counselor at the

United States Penitentiary in Coleman, Florida (USP-Coleman), after his unsuccessful appeals to

the regional offices. He contends that the counselor never logged this request into the SENTRY

database, and he has not received a response to his separate administrative remedy request about

the failure to process the BP-9 filed in October 2017.

                                          III. Discussion

       The defendants assert that Mr. Lewis’s Eighth Amendment claims are procedurally barred

due to his failure to exhaust the administrative remedies available to him. In response, Mr. Lewis

contends that he has done everything possible to exhaust his claims and that any failure to exhaust

was caused by prison officials preventing him from completing the process. Dkt. 47 at 1.




2
  The defendants contend that Mr. Lewis has failed to present admissible evidence in support of
his response in opposition to their motion for summary judgment. See dkt. 50 at 3-5. However,
Mr. Lewis submitted a declaration, dkt. 47-1, signed under penalty of perjury. This submission is
“equivalent to an affidavit for purposes of summary judgment.” Owens v. Hinsley, 635 F.3d 950,
954-55 (7th Cir. 2011); see also Dale v. Lappin, 376 F.3d 652, 655 (7th Cir. 2004) (concluding
that “verified response constitutes competent evidence to rebut the defendants’ motion for
summary judgment”). For purposes of this Order only, the Court assumes that the dates provided
in Mr. Lewis’s surreply, dkt. 53, are correct.
                                                  5
   A. Exhaustion

       “Proper exhaustion demands compliance with an agency’s deadlines and other critical

procedural rules because no adjudicative system can function effectively without imposing some

orderly structure on the course of its proceedings.” Woodford v. Ngo, 548 U.S. 81, 90-91 (2006)

(footnote omitted). “To exhaust remedies, a prisoner must file complaints and appeals in the place,

and at the time, the prison’s administrative rules require.” Dole v. Chandler, 438 F.3d 804, 809

(7th Cir. 2006) (quoting Pozo v. McCaughtry, 286 F.3d 1022, 1025 (7th Cir. 2002)); see also Ross

v. Blake, 136 S. Ct. 1850, 1857-58 (2016) (explaining why “all inmates must now exhaust all

available remedies” and concluding that “[e]xhaustion is no longer left to the discretion of the

district court” (internal quotation marks and citation omitted)).

       The defendants have met their burden of proving that Mr. Lewis did not complete the

administrative remedy procedure as required by the PLRA. Mr. Lewis was transferred from USP-

TH on July 3, 2017. Thus, pursuant to the administrative remedy procedure, a BP-9 pertaining to

his incarceration at USP-TH must have been submitted by July 23, 2017, twenty calendar days

following the event giving rise to the complaint. The SENTRY database shows that Mr. Lewis

waited until August 17, 2017, to file an administrative remedy request concerning the use of

standard-sized wrist restraints while he was incarcerated at USP-TH.

       Mr. Lewis’s contention that he submitted a BP-9 about the use of standard-sized wrist

restraints to the Warden on May 29, 2017, does not preclude a finding that he failed to exhaust his

administrative remedies. By Mr. Lewis’s own admission, he attempted to informally resolve his

complaint by writing a BP-8 on April 28, 2017. Thus, the event giving rise to the complaint

happened that day at the latest. However, he did not file his BP-9 until May 29, 2017, thirty days

after the alleged event. This does not satisfy the twenty-day deadline to file a BP-9 established by



                                                 6
28 C.F.R. § 542.14(a) and explained in the admissions and orientation handbook. Further, he did

not attempt to file an appeal until August 17, 2017, well beyond the deadline for doing so.

       Although Mr. Lewis may have waited until he received a response to his BP-8 before filing

a BP-9, the administrative remedy procedure does not require an inmate to await response to a BP-

8 before filing a BP-9. Rather, it sets a firm “deadline for completion of informal resolution and

submission of a formal written [BP-9]” of twenty calendar days after the event giving rise to the

complaint. 28 C.F.R. § 542.12(a). Unfortunately for Mr. Lewis, a possible misunderstanding about

the administrative remedy procedure does not excuse a failure to comply with it. See Dole, 438

F.3d at 809 (“To exhaust remedies, a prisoner must file complaints and appeals in the place, and

at the time, the prison’s administrative rules require.”).

       Mr. Lewis has not fully exhausted the administrative remedy procedure with respect to his

complaints about the use of standard-sized wrist restraints.

   B. Availability

       While the PLRA has a strict exhaustion requirement, it also “contains its own, textual

exception to mandatory exhaustion. Under § 1997e(a), the exhaustion requirement hinges on the

‘availab[ility]’ of administrative remedies: An inmate, that is, must exhaust available remedies,

but need not exhaust unavailable ones.” Ross, 136 S. Ct. at 1858.

       “[T]he ordinary meaning of the word ‘available’ is ‘capable of use for the accomplishment

of a purpose,’ and that which ‘is accessible or may be obtained.’” Id. at 1858. (internal quotation

omitted). “[A]n inmate is required to exhaust those, but only those, grievance procedures that are

capable of use to obtain some relief for the action complained of.” Id. at 1859 (internal quotation

omitted). It is the defendants’ burden to establish that the administrative remedy process was

available to Mr. Lewis. See Thomas v. Reese, 787 F.3d 845, 847 (7th Cir. 2015) (“Because



                                                  7
exhaustion is an affirmative defense, the defendant must establish that an administrative remedy

was available and that [the plaintiff] failed to pursue it.”).

        The defendants have satisfied their burden of showing that the administrative remedy

process was available to Mr. Lewis. They presented evidence that Mr. Lewis received a copy of

the admissions and orientation handbook upon admission to USP-TH and that he had successfully

used the administrative remedy procedure in the past. Additionally, Mr. Lewis makes no

allegations that the administrative remedy process was unavailable to him while he was

incarcerated at USP-TH. Rather, he acknowledges that he filed a BP-9 on May 29, 2017. As

explained above, this BP-9 was untimely, and Mr. Lewis provides no evidence or allegation that

staff at USP-TH caused it to be untimely.

        To the extent Mr. Lewis asserts that a counselor at USP-Coleman interfered with his

attempts to file a BP-9 concerning the use of standard-sized wrist restraints at USP-TH, this

interference does not excuse his initial failure to comply with the twenty-day deadline set forth in

28 U.S.C. § 542.14(a). The untimeliness of that BP-9 in May 2017 dooms any later attempts to

use the administrative remedy process to resolve his complaints.

        The administrative remedy process was “available” to Mr. Lewis while he was incarcerated

at USP-TH.

                                            IV. Conclusion

        The defendants have met their burden of showing that Mr. Lewis failed to exhaust available

administrative remedies before filing this lawsuit. The consequence, in light of § 1997e(a), is that

this action should not have been brought and must now be dismissed without prejudice. Ford v.

Johnson, 362 F.3d 395, 401 (7th Cir. 2004) (holding that “all dismissals under § 1997e(a) should

be without prejudice”).



                                                   8
       The defendants’ motion for summary judgment, dkt. [43], is granted. This action is

dismissed without prejudice. Final judgment shall now issue.

       IT IS SO ORDERED.



       Date:    4/14/2020




Distribution:

JERRY LEE LEWIS
03689-017
TUCSON - USP
TUCSON U.S. PENITENTIARY
Inmate Mail/Parcels
P.O. BOX 24550
TUCSON, AZ 85734

Kelly Rota
UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
kelly.rota@usdoj.gov




                                             9
